Bloodworth, J.
Where, on the trial of a claim case, the claimants admit the possession by the defendants in fi. fa. of the property levied on, and assume the burden of showing that the title thereto is in them, they are entitled to the opening and conclusion of the argument. Powell v. Westmoreland, 60 Ga. 572; Melton v. Albany Fertilizer Co., 113 Ga. 603 (38 8. E. 958) ; Peoples National Bank v. Harper, 114 Ga. 603 (40 S. E. 717) ; Douglas v. Moore, 12 Ga. App. 755 (78 S. E. 429). This right is a material one, and the claimants, having been deprived of it, are entitled to a new trial.

Judgment reversed.


Broyles, O. J., and Luke, J., concur.